     Case 1:20-cv-00522-NONE-JLT Document 16 Filed 05/05/20 Page 1 of 2




 1    MARGO A. RAISON, COUNTY COUNSEL
      By: Andrew C. Thomson, Chief Deputy (SBN 149057)
 2    Kathleen Rivera, Deputy (SBN 211606)
 3    Phillip T. Jenkins, Deputy (SBN 309523)
      Kern County Administrative Center
 4    1115 Truxtun Avenue, Fourth Floor
      Bakersfield, CA 93301
 5    Telephone 661-868-3800
 6
      Attorneys for Defendants County of Kern
 7    (erroneously sued and served as Kern County),
      Donny Youngblood and Joshua Nicholson
 8
 9                             UNITED STATES DISTRICT COURT

10                            EASTERN DISTRICT OF CALIFORNIA

11    APOTHIO, LLC,                 ) Case No.: 1:20-CV-00522-NONE-JLT
                                    )
12                    Plaintiffs,   )
13                                  )
      v.                            ) ASSOCIATION OF COUNSEL
14                                  )
      KERN COUNTY; KERN COUNTY      )
15    SHERIFF’S OFFICE; CALIFORNIA  )
16    DEPARTMENT OF FISH AND        )
      WILDLIFE; DONNY YOUNGBLOOD; )
17    JOSHUA NICHOLSON; CHARLTON H. )
      BONHAM; JOHN DOES #1 THROUGH )
18    #10, UNKNOWN AGENTS OF THE    )
19    KERN COUNTY SHERIFF’S OFFICE; )
      JOHN DOES #11 THROUGH #20,    )
20    UNKNOWN AGENTS OF THE         )
      CALIFORNIA FISH AND WILDLIFE  )
21    DEPARTMENT,                   )
22                                  )
                      Defendants.   )
23
             Defendants COUNTY OF KERN on behalf of itself and its integral agency the KERN
24
25    COUNTY SHERIFF’S OFFICE, DONNY YOUNGBLOOD and JOSHUA NICHOLSON, by
      and through their attorney of record, Andrew C. Thomson, hereby associate Deputy County
26
27    Counsel Kathleen S. Rivera (SBN 211606) and Deputy County Counsel Phillip T. Jenkins
      (SBN 309523), 1115 Truxtun Avenue. Fourth Floor, Bakersfield, CA 93301, telephone
28

                                                   1
      ____________________________________________________________________________________________
       Defendants’ Association of Counsel                                   1:20-cv-00522 NONE JLT
     Case 1:20-cv-00522-NONE-JLT Document 16 Filed 05/05/20 Page 2 of 2




 1    (661)868-3800 as attorneys for Defendants Kern County on behalf of itself and its integral
 2    agency Kern County Sheriff’s Office, Donny Youngblood and Joshua Nicholson in this matter.
 3
 4    Dated: May 5, 2020                 MARGO A. RAISON, COUNTY COUNSEL
 5
 6                                               By:       /s/Andrew C. Thomson
                                                       Andrew C. Thomson, Chief Deputy
 7                                                     Kathleen Rivera, Deputy
 8                                                     Phillip T. Jenkins, Deputy
                                                       Attorneys for Defendants County
 9                                                     of Kern, Donny Youngblood and
                                                       Joshua Nicholson
10
11
12    #24X1338

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
      ____________________________________________________________________________________________
       Defendants’ Association of Counsel                                   1:20-cv-00522 NONE JLT
